In an action to recover damages arising from the suspension and revocation of an operating certificate to operate a residence for developmentally disabled adults, the plaintiff appeals from an order of the Supreme Court, Dutchess County (Beisner, J.), entered July 3, 1996, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff has failed to raise a triable issue of fact (see, CPLR 3212 [b]) as to whether the defendants’ alleged negligence proximately caused his injuries (see, McIntyre v Beaver Dam Winter Sports Club, 163 AD2d 277).
Contrary to the plaintiff’s contention, the Supreme Court did not act prematurely in granting the motion even though discovery had not been completed. The mere hope that evidence sufficient to defeat a motion for summary judgment may be uncovered during the discovery process does not justify a delay on the part of the court in determining the motion (see, Mazzaferro v Barterama Corp., 218 AD2d 643). Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.